Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

ADVISORY AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED ADVISORY AGREEMENT (this
“Amendment”) dated as of July 26, 2013 is entered into by and among Independence
Realty Trust, Inc., a Maryland corporation, Independence Realty Operating
Partnership, LP, a Delaware limited partnership, and Independence Realty
Advisors, LLC, a Delaware limited liability company. Capitalized terms used but
not defined herein are used as defined in the Advisory Agreement (as defined
below).

WITNESSETH

WHEREAS, the parties hereto entered into that certain Second Amended and
Restated Advisory Agreement on May 7, 2013 (the “Advisory Agreement”) and now
desire to amend such agreement pursuant to the terms hereof.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1. Amendments to the Advisory Agreement. Effective as of April 1, 2013, the
Advisory Agreement is hereby amended as follows:

 

  a. Section 1 of the Advisory Agreement is hereby amended by deleting in its
entirety the defined term “Average Gross Real Estate Assets” and related
definition and replacing it with the following:

“Average Gross Real Estate Assets” means the average of the aggregate book value
of the Company’s Real Estate Assets (excluding the book values attributable to
the eight properties in the Company’s portfolio as of July 26, 2013 (the
“Initial Portfolio”)) before reserves for depreciation or other non-cash
reserves, computed by taking the average of the book values of our properties
(excluding the book values attributable to the Initial Portfolio) at the end of
each month during the quarter for which any fee under this Agreement is
calculated.

 

  b. Section 9(a) of the Advisory Agreement is hereby amended by deleting the
first sentence of such section in its entirety and replacing it with the
following:

During the term hereof, as the same may be extended from time to time, the
Company shall pay the Advisor the Base Management Fee, quarterly in arrears
(with the Base Management Fee for any partial quarter being apportioned based
upon the number of days in the quarter for which the Base Management Fee is
being paid, and the Average Gross Real Estate Assets being based upon the book
values of the Real Estate Assets, (excluding the book values attributable to the
Initial Portfolio) at the end of each month within the partial period).

 

2. Agreement in Effect. Except as hereby amended, the Advisory Agreement shall
remain in full force and effect.



--------------------------------------------------------------------------------

3. Severability. The provisions of this Amendment are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

4. Governing Law. The provisions of this Amendment shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

 

5. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Amendment shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

INDEPENDENCE REALTY TRUST, INC. By:  

/s/ James J. Sebra

James J. Sebra Chief Financial Officer and Treasurer INDEPENDENCE REALTY
OPERATING PARTNERSHIP, L.P. By:   Independence Realty Trust, Inc., its General
Partner By:  

/s/ James J. Sebra

James J. Sebra Chief Financial Officer and Treasurer INDEPENDENCE REALTY
ADVISORS, LLC By:  

/s/ Farrell Ender

Farrell Ender President

[Signature Page to Amendment No. 1 to Second Amended and Restated Operating
Agreement]